Citation Nr: 1138530	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  04-31 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  That rating decision, in part, denied service connection for PTSD.  Throughout the convoluted development of the Veteran's appeal, he did not initially file a timely substantive appeal to this rating decision upon the issuance of the March 2004 Statement of the Case (SOC).  The Veteran continued to submit statements and evidence and the RO continued to review and adjudicate the issue of service connection for PTSD over the years.  Ultimately, a July 2011 Supplemental Statement of the Case (SSOC) listed the issue of service connection for PTSD and the Veteran filed a timely substantive appeal on a VA Form 9 later that same month.  Based on the RO's continued adjudication of the issue, and the assignment of a 2004 docket number, this issue is on appeal from the original September 2002 rating decision.  The RO subsequently denied service connection for hearing loss and tinnitus in a February 2005 rating decision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for hearing loss and tinnitus.  He claims that experienced acoustic trauma in the form of noise exposure to artillery weapons fire during service.  The Veteran's separation papers do show that his military occupational specialty (MOS) was as a field artillery crewmember.  The Veteran submitted a private audiology examination report dated May 2004 which indicated a diagnosis of sensorineural hearing loss related to military noise exposure.  In August 2004, a VA audiology examination was conducted.  The findings of the VA examination were that the Veteran did not have a current hearing loss disability as defined at 38 C.F.R. § 3.385.  His claims were denied because of a lack of a current disability.  Subsequently, the Veteran submitted another private audiogram dated March 2005.  While graphical in nature, this audiogram indicates that the Veteran may have a current hearing loss disability within the criteria set forth at 38 C.F.R. § 3.385.  The Veteran has also submitted some copies of National Guard medical records, including a copy of a July 1973 examination report which contains audiology test results.  In light of this, additional examination is warranted to determine whether he has a hearing loss as defined by VA.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

The Veteran claims entitlement to service connection for PTSD.  He asserts that during active service he was sexually assaulted while stationed in Turkey and that this stressor caused his PTSD.  The evidence establishes that the Veteran served on active duty from September 1966 to September 1968.  He did not serve in combat.  There is no diagnosis of PTSD, or any other psychiatric disorder, during service.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

If a posttraumatic stress disorder claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

The earliest, contemporaneous, medical record showing a diagnosis of PTSD is dated June 2000.  Prior to this, medical records indicate a diagnosis of depression related to injuries sustained in a post-service, on-the-job, accident.  Dr. Jimenez, a private psychiatrist, submitted recent letters, including one dated March 2005 which indicate a diagnosis of PTSD with an opinion linking the disorder to military sexual trauma (MST) reported by the Veteran.  Interestingly, a March 1992 letter from the same psychiatrist indicated treatment since 1990 with a diagnosis of depression not PTSD; this letter is also labeled "Social Security Disability."  

The Veteran separated from active service in September 1968.  Only recently in the development of his claim did he report that he subsequently served in the National Guard and provide copies of a few National Guard records.  The Veteran's first diagnosis of PTSD appears to be in 2000, over three decades after he separated from service.  There is some evidence that indicates a variety of evidence relevant to the Veteran's claim was generated during those three decades, but it has not been obtained.  Specifically, there is indication that following records may exist: Social Security records, National Guard records, and private medical records related to his on-the-job accident and subsequent mental health treatment for depression.  Attempts need to be made to obtain these records.  

VA must obtain Social Security Administration decisions and records which have bearing on the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  

VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Ask the Veteran to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he has been treated for psychiatric disabilities from separation from service in 1968 until 1999.   Subsequently, and after securing the proper authorizations where necessary, the RO should attempt to obtain all the records of treatment from all the sources listed by the veteran which are not already on file.  The Board is particularly interested in obtaining all records and reports of any treatment or examination by Dr. Jimenez and Dr. Gomez prior to 1999.  All information obtained should be made part of the file.  

3.  Ask the Veteran to provide information related to his National Guard service.  He should provide specific information regarding related dates of National Guard service and the units he served in.  He should provide complete copies of all National Guard records in his possession.  Contact the appropriate records depository and obtain complete copies of the Veteran's National Guard records, including personnel records and service treatment records.  

4.  Following the above, conduct any additional development with respect to the Veteran's claim of PTSD as a result of in-service personal assault due to military sexual trauma which may be indicated based upon the information obtained.  

5.  The Veteran should be accorded a VA audiology Compensation and Pension examination.  The report of examination should include a detailed account of all manifestations of hearing loss and tinnitus found to be present.  The examiner is informed that, based on the Veteran's military specialty, he could have been exposed to the noise of artillery fire during active service.  

The examiner should review the evidence of record and specifically note the Veteran's 1968 separation examination report and the July 1973 National Guard examination report, which is after the Veteran separated from active service, and provide opinions on the following:

* Whether the Veteran has a current hearing loss disability.

* Whether the Veteran has a current tinnitus disability.  

* Whether it is as least as likely as not (50 percent or greater probability) that any current hearing loss and/or tinnitus disability was incurred during active service, or as the result of noise exposure during service.  

The claims folder and a copy of this remand must be made available and reviewed by the examiner who must provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Schedule the Veteran for a psychiatric examination with consideration of the criteria for PTSD.  The examination report should include a detailed account of all psychiatric pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is informed that the Veteran served on active duty from September 1966 to September 1968 and that he did have duty in Turkey as indicated.  There is no indication of discipline or behavioral problems during active duty as the Veteran was awarded the Good Conduct Medal.  After active duty, the Veteran served successfully in the National Guard for several years.  The examiner should review the evidence of record with attention to the service treatment records showing no report or diagnosis of psychiatric symptoms, as well as the Veteran's post-service mental health treatment records which indicated depression related to a post-service injury.  The examiner should then indicate:

* If the evidence of record supports that the claimed in-service personal assault (military sexual trauma) occurred, especially in light of no noted behavior changes during active service and continued participation in National Guard military activities subsequent to active service.  

* The exact diagnosis of any current psychiatric disorder found to be present  

* Whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disorder was incurred during active service.  

* If a diagnosis of PTSD is appropriate, the examiner should specify the credible "stressors" that caused the disorder and the evidence upon which the existence of the stressor(s) is established.  The examiner should also describe which stressor(s) the Veteran re-experiences and how he re-experiences them.  

The report of examination must include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

8.  Following the above, readjudicate the Veteran's claims for service connection.  If any of the benefits sought on appeal remain denied, a Supplemental Statement of the Case should be issued, and the Veteran should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

